    Case 6:20-cv-02099-PGB-DCI Document 1 Filed 11/13/20 Page 1 of 12 PageID 1




                        UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF FLORIDA
                              ORLANDO DIVISION
WENDY HARMON,

        Plaintiff,
v.

WAL-MART STORES EAST, LP,

        Defendant.
                                                 /

             WAL-MART STORES EAST, L.P.’ S NOTICE OF REMOVAL

        Defendant, WAL-MART STORES EAST, L.P., (“WAL-MART”), by and

through the undersigned counsel, and pursuant to 28 U.S.C. §§ 1332, 1441 and

1446(b)(3), and Rule 81(c) of the Federal Rules of Civil Procedure, hereby removes

to this Court the action filed in the 9th Judicial Circuit Court in and for Osceola

County, Florida, Case No. 2020-CA-1413-AW, with full reservation of rights,

exceptions and defenses, and in support thereof states:

                                I. FACTUAL BACKGROUND

        1.      Plaintiff commenced this action by filing a Complaint against Wal-

Mart Stores East, L.P., in the 9th Judicial Circuit Court in and for Osceola County,

Florida. See Pl.’s Compl., attached as Ex. “A.” 1

        2.      The initial Complaint was served on Wal-Mart on June 10, 2020. See

Civil Action Summons attached as Ex. “D.”



1
  On June 30, 2020, the Plaintiff filed her Amended Complaint to name the proper corporate
Defendant, Wal-Mart Stores East, L.P. See Amended Complaint attached as Ex. “B.” Thereafter,
on August 10, 2020, the Plaintiff filed a Second Amended Complaint to correct multiple
scrivener’s errors. See Second Amended Complaint attached as Ex. “C.” The Plaintiff’s August
10, 2020, is the operative Complaint in this case.


                       150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                               TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
    Case 6:20-cv-02099-PGB-DCI Document 1 Filed 11/13/20 Page 2 of 12 PageID 2




        3.     Plaintiff is a resident of Seminole County, Florida. See Plaintiff’s

Answers to Interrogatories attached as Ex. “E” at ¶ 1.

        4.     As fully discussed in detail below, Wal-Mart is a Delaware limited

partnership.

        5.     Plaintiff alleges a claim for negligence against Wal-Mart as a result of

injuries she allegedly sustained on May 4, 2019, when she allegedly slipped and fell

on a piece of fruit located on the floor of the Wal-Mart store located at 4400 13th

Street, Saint Cloud, Florida 34769. See Ex. “C” at ¶¶ 4-6.

        6.     Plaintiff alleges Wal-Mart negligently breached its duties owed to her

by, inter alia, failing to maintain its premises in a reasonably safe condition and to

warn of perils that Plaintiff could not have discovered. See Ex. “A” at ¶¶ 6-8.

        7.     On October 15, 2020, the Plaintiff served her answers to Wal-Mart’s

Interrogatories in which she specifically itemized and detailed her past medical

expenses, which total approximately $33,323.63. 2 See Plaintiff’s Redacted

Answers to Interrogatory No. 21, attached as Ex. “E.”

        8.     Additionally, on October 15, 2020, the Plaintiff served her responses to

Wal-Mart’s Request for Production which included Plaintiff’s medical records

associated with the treatment she received following her incident at Wal-Mart. Notably, the

Plaintiff produced records indicating she:


2
  This number is a conservative total as the Plaintiff’s answers to Interrogatory No. 21 states that
the total past medical expenses in connection with her treatment at the following medical
facilities will increase as she is still treating: (1) Florida Spine and Joint Coral Springs, and (2) I
Rise Spine and Joint. The total past medical expenses which Plaintiff disclosed (i.e. $33,323.63)
will increase once Wal-Mart receives production of the bills associated with Plaintiff’s continued
treatment of the Plaintiff at those medical facilities.
                                                       2

                         150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                                 TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
 Case 6:20-cv-02099-PGB-DCI Document 1 Filed 11/13/20 Page 3 of 12 PageID 3




             a. injured her low back, left knee, left ankle and left hip,

             b. received treatment to low back, left knee, left ankle and left hip,

             c. underwent left knee surgery on November 8, 2019, and

             d. on August 26, 2020, she was advised by her treating surgeon that she would

                require surgery of her left Achilles at a total estimated cost of $75,000.00. See

                Plaintiff’s Cost Estimate For Left Achilles Surgery Attached as Ex. “F.”

       9.       Plaintiff’s Complaint is therefore removable based on diversity of

citizenship of the parties, and because the claimed amount in controversy is in

excess of $75,000.00 exclusive of interest, attorney’s fees, and costs.

       10.      Venue exists in the United States District Court for the Middle District

of Florida (Orlando Division), because the 9th Judicial Circuit Court in and for

Osceola County is located in the Orlando Division of counties served by the Middle

District of Florida, which is located within the United States District Court for the

Middle District of Florida.

       11.      Wal-Mart attaches hereto and makes a part of this notice a copy of the

process, pleadings, and other papers filed in the 9th Judicial Circuit of the State of

Florida in and for Osceola County together with a docket sheet from the Clerk of the

Court. See attached as Ex. “G.”

       12.      Wal-Mart reserves the right to raise all defenses and objections in this

action after the action is removed to this Court.

                                      II. REMOVAL IS TIMELY

       13.      On October 15, 2020, Plaintiff served Wal-Mart with her answers to Wal-Mart’s

discovery requests. Plaintiff’s discovery responses included:
                                                        3

                          150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                                  TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
 Case 6:20-cv-02099-PGB-DCI Document 1 Filed 11/13/20 Page 4 of 12 PageID 4




            a. Interrogatories in which she specifically itemized and detailed her past medical

               expenses, which total approximately $33,323.63 [See Ex. “E”], and

            b. Responses to Request for Production which included medical records

               pertaining to Plaintiff’s injuries wherein her treating surgeon

               recommended her for left achilles surgery which her doctor who

               determined that the surgery would cost an estimated $75,000.00.

               See Ex. “F.”

      14.      Plaintiff’s, October 15, 2020, Responses to Wal-Mart’s discovery

requests are the first paper from which Wal-Mart ascertained that the instant case

is removable based on diversity jurisdiction as Plaintiff disclosed that her past

medical expenses totaled $33,323.63 (conservatively) and her future medical

expenses associated with her left Achilles surgery totals $75,000.00. These numbers

exceed the jurisdictional threshold of $75,000.00.

      15.      28 U.S.C. § 1446(b)(3) authorizes Wal-Mart to remove the instant case

within thirty days after receipt by Wal-Mart, “through service or otherwise, of a

copy of an amended pleading, motion, order or other paper from which it may first

be ascertained that the case is one which is or has become removable.” (emphasis

added).

      16.      Responses to discovery requests, including medical records received,

constitute “other paper” under § 1446(b). See Taylor v. Wal-Mart Stores East, L.P.,

Case No. 3:20-CV-541-J-39JBT, at D.E. 19 (M.D. Fla. October 6, 2020) (Judge Davis

denied Plaintiff’s Motion to Remand explaining that the amount in controversy


                                                      4

                        150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                                TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
 Case 6:20-cv-02099-PGB-DCI Document 1 Filed 11/13/20 Page 5 of 12 PageID 5




exceed the jurisdictional threshold of $75,000.00, in part, because plaintiff’s past

medical expenses were $24,427.51, her lost wage claim was $38,000.00, and

recommended knee surgery was estimated to cost approximately $35,000.00 -

$40,000.00).

      17.      In accordance with 28 U.S.C. § 1446(b)(3), Wal-Mart files this Notice of

Removal within thirty days of the date that it received a copy of Plaintiff’s

Responses to Wal-Mart’s discovery requests, which made it clear that removal was

appropriate. See Ex. “E” and “F.” Thus, the instant Notice of Removal is timely filed.

       III.     THERE IS COMPLETE DIVERSITY WITHIN THE PARTIES

      19.      Under 28 U.S.C. § 1332(a)(1), “[t]he district court shall have original

jurisdiction of all civil actions where the matter in controversy exceeds the sum or

value of $75,000.00, exclusive of interest and costs, and is between – citizens of

different States.”

      20.      “[D]iversity jurisdiction is determined at the time of filing the

complaint or, if the case has been removed, at the time of removal.” PTA-Fla, Inc. v.

ZTE USA, Inc., 844 F.3d 1299, 1306 (11th Cir. 2016) (citing Tillman v. R.J.

Reynolds Tobacco, 253 F.3d 1302, 1306 n.1 (11th Cir. 2001)).

      21.      This action satisfies the complete diversity of citizenship requirement

of 28 USC § 1332(a)(1).

   A. Citizenship of WAL-MART STORES EAST, L.P.

      22.      At the time of the alleged incident, currently and at all material times,

Wal-Mart Stores East, LP is a limited partnership which currently is, and at all


                                                    5

                      150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                              TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
 Case 6:20-cv-02099-PGB-DCI Document 1 Filed 11/13/20 Page 6 of 12 PageID 6




material times, a Delaware Limited Partnership with its principal place of business

in the State of Arkansas. See SunBiz Report attached as Ex. “H.”

      23.    WSE Management, LLC is the general partner and WSE Investment,

LLC is the limited partner of Wal-Mart Stores East, LP. These are the only

partners of Wal-Mart Stores East, LP.

      24.    WSE Management, LLC and WSE Investment, LLC were at the time

of filing the Complaint, and still are, Delaware limited liability companies.

      25.    The sole member of WSE Management, LLC and WSE Investment,

LLC is, and was at all material times, Wal-Mart Stores East, LLC, an Arkansas

Limited Liability Company.

      26.    The sole member of Wal-Mart Stores East, LLC is, and was at all

material times, Wal-Mart Stores, Inc.

      27.    Wal-Mart Stores Inc., is, and was at all material times, an

incorporated entity under the laws of the State of Delaware.

      28.    Wal-Mart Stores Inc., at the time the Complaint was filed and

presently, incorporated in the State of Delaware.

      29.    The principal place of business for all of the above mentioned entities

(Wal-Mart Stores East, LP; WSE Management, LLC; WSE Investment, LLC; Wal-

Mart Stores East, LLC; and Wal-Mart Stores, Inc.) at all material times is

Bentonville, Arkansas.




                                                   6

                     150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                             TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
 Case 6:20-cv-02099-PGB-DCI Document 1 Filed 11/13/20 Page 7 of 12 PageID 7




   B. Citizenship of The Plaintiff

      30.    Plaintiff was at all times material to this action a resident of Seminole

County, Florida. See Ex. “E” at No. 1. Although Plaintiff’s Complaint does not

specifically state Plaintiff’s citizenship, “[i]t is well established that a party’s

residence is prima facie evidence of a party’s domicile,” and “[f]or purposes of

diversity jurisdiction, a party’s domicile is equivalent to his citizenship.” Katz v. J.C.

Penney Corp., 2009 WL 1532129, *3 (S.D.Fla.) (Cohn, J) (internal citations omitted).

      31.    Here, Plaintiff’s answer to Wal-mart’s Interrogatory No. 1 states that

she resides in Osceola County, Florida. See Ex. “E” at No. 1. Plaintiff’s Osceola

County, Florida residence is prima facie evidence of her domicile, which is

equivalent to citizenship for purposes of establishing diversity. See Katz, 2009 WL

1532129 at *3.

                         IV. AMOUNT IN CONTROVERSY

      32.    The amount in controversy exceeds $75,000.00. See Ex. “E” and “F.”

      33.    Although Plaintiff’s Complaint does not specify an amount in

controversy other than the state court $30,000.00 jurisdictional minimum,

Plaintiff’s discovery responses [Id], evidences that Plaintiff’s claimed damages

exceed the jurisdictional minimum in this Court of $75,000.00.

      34.    The well-established rule adopted by the Eleventh Circuit states that a

removing party can offer its own affidavits, declarations, or other documentation to

establish federal removal jurisdiction and there is no limitation on the type of

evidence that a defendant could offer once it timely files a notice of removal. See


                                                   7

                     150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                             TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
    Case 6:20-cv-02099-PGB-DCI Document 1 Filed 11/13/20 Page 8 of 12 PageID 8




Pretka v. Kolter City Plaza, II, Inc., 608 F.3d 759 (11th Cir. 2010) (discussing the

binding law in the Eleventh Circuit that a defendant may submit a wide range of

evidence in order to satisfy the jurisdictional requirements of removal) (emphasis

added); Williams v. Best Buy Co., Inc., 269 F.3d 1316, 1319 (11th Cir. 2001).

        35.   Where like here, the jurisdictional amount is not facially apparent on

the face of Plaintiff’s Complaint; the court will look to the notice of removal and any

accompanying documents relevant to the amount in controversy at the time the case

was removed. Pretka, 608 F.3d at 759; Williams, 269 F.3d at 1319; see also, Tapscott

v. MS Dealer Service Corp., 77 F.3d 1353, 1357 (11th Cir. 1996) 3 (discussing that

when a plaintiff makes “an unspecified demand for damages in state court, a

removing defendant must prove by a preponderance of the evidence that the

amount in controversy more likely than not exceeds the . . . jurisdictional

requirement).

        36.   Moreover, Eleventh Circuit precedent permits district courts to use

their judicial experience and common sense in determining whether the case stated

in a complaint meets federal jurisdictional requirements. Roe v. Michelin N. Am.,

Inc., 613 F.3d 1058, 1062 (11th Cir. 2010) (quoting Pretka, 608 F.3d at 754).

Furthermore, a removing defendant, is not required to prove the amount in

controversy beyond all doubt or to banish all uncertainty about it. See Pretka, 608

F.3d at 754. Thus, all that is required is that Wal-Mart show, by a preponderance of




3Abrogated on other grounds by Cohen v. Office Depot, Inc., 204 F.3d 1069 (11th
Cir. 2000).
                                                   8

                     150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                             TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
 Case 6:20-cv-02099-PGB-DCI Document 1 Filed 11/13/20 Page 9 of 12 PageID 9




the evidence, that the amount in controversy in the instant case exceeds $75,000.00.

Id. at 752.

      37.     Additionally, a district court may consider the complaint and any later

received paper from the plaintiff as well as the notice of removal and accompanying

documents when deciding upon a motion to remand. See Katz, 2009 WL 1532129 at

*4 (citing Lowery v. Alabama Power Co., 483 F.3d 1184, 1213-1214 (11th Cir. 2007)).

Also, “a district court may consider evidence outside of the removal petition if the

facts therein existed at the time of removal.” Id (citing Williams v. Best Buy Co., 269

F.3d 1316, 1320 (11th Cir. 2001) and Sierminski v. Transouth Financial Corp., 216

F.3d 945, 949 (11th Cir. 2000)).

      38.     Similarly, the Eleventh Circuit Court has held that responses to

discovery, deposition transcripts, and other documents can constitute and be

considered the “other paper” pursuant to, and required by, 28 U.S.C. § 1446(b)(3).

See Wilson v. General Motors Corp., 888 F.2d 779, 780 (11th Cir. 1989) (discussing

that plaintiff’s response to defendant’s requests for admissions was the “paper from

which it [was] first ascertained that the case [was] one which is or has become

removable” pursuant to 28 U.S.C. § 1446(b)(3)); Lowery v. Alabama Power Co., 483

F.3d 1213, n. 61 (noting that a number of documents have been judicially recognized

as such, including interrogatory responses).

      39.     Applying this principle, the Florida District Court have numerous

cases wherein removal was directly based on the plaintiff’s discovery responses

which indicated that the amount in controversy exceeded $75,000.00. See Berman v.


                                                   9

                     150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                             TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 6:20-cv-02099-PGB-DCI Document 1 Filed 11/13/20 Page 10 of 12 PageID 10




Target, 2015 U.S. Dist. LEXIS 190144 (S.D. Fla. December 16, 2015); Monserrate v.

Target Corp., 2014 U.S. Dist. LEXIS 193068 (S.D. Fla. April 7, 2014); Bencosme v.

Target Corp., 2013 U.D. Dist. LEXIS 192025 (S.D. Fla. October 16, 2013); Wilson v.

Target Corp., 2010 U.S. Dist. LEXIS 96399 (S.D. Fla. September 14, 2010).

      40.    In Monserrate, the defendant relied on the plaintiff’s responses to its

request for admission and documents produced in response to its request for

production to establish the basis for removal. Monserrate, 2014 U.S. Dist. LEXIS

193068, at *2. The plaintiff’s discovery responses demonstrated that the amount in

controversy exceeded $75,000.00 and proved the diversity of citizenship between the

parties. Id. at * 8. The Monserrate court relied on the well-established concept that

28 U.S.C. § 1446(b) allows for the consideration of “other paper,” including discovery

responses, to determine whether removal is proper. Id.

      41.    Accordingly, this Court may look to Plaintiff’s discovery responses

when determining that the amount in controversy exceeds $75,000.00 for purposes

of removal based on diversity jurisdiction.

      42.     In this case, Plaintiff’s Responses to Wal-Mart’s Interrogatories and

Request for Production (which includes the cost estimate for her left Achilles

surgery), and the allegations of the Complaint conclusively establish that the

amount in controversy exceeds the $75,000.00 jurisdictional threshold. See Ex. “A”,

“E” and “F.” The Court has the authority to rely on Plaintiff’s discovery responses as

proof that the jurisdictional limit has been met.




                                                  10

                     150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                             TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 6:20-cv-02099-PGB-DCI Document 1 Filed 11/13/20 Page 11 of 12 PageID 11




      43.    Based on the foregoing, Wal-Mart has established that Plaintiff’s

claimed damages in this case exceed $75,000.00 by Plaintiff’s own discovery

responses. Additionally, Plaintiff’s Complaint, [See Ex. A” at ¶ 12], claims past

medical expenses, and pain and suffering of an unknown quantity. See Wilson, 888

F.2d 779 at 780; Sibilia v. Makita Corp., 782 F. Supp. 2d 1329, 1330–31 (M.D. Fla.

2010); Taylor v. Tractor Supply Co., 2014 WL 5473558, at *1–2 (M.D. Fla. 2014);

Wilson, 2010 LEXIS 96399, at *4. As such, removal is proper.

                                     V. CONCLUSION

      This action is removable pursuant to 28 U.S.C. §§ 1332, 1441 and 1446(b)(3)

because there exists complete diversity in this matter as the Plaintiff and Wal-Mart

are citizens of different states, and the amount in controversy exceeds $75,000.00

exclusive of interest, fees, and costs. Upon filing of this Notice of Removal, Wal-

Mart will promptly give written notice to Plaintiff and to the Clerk of the Circuit

Court for the 9th Judicial Circuit in and for Osceola County, Florida.

      WHEREFORE, Defendant, Wal-Mart Stores Eat, L.P., respectfully requests

the Notice of Removal be accepted as good and sufficient as required by law, and

that the aforesaid action, case number Case No. Case No. 2020-CA-1413-AW, be

removed to the United States District Court for the Middle District of Florida,

Orlando Division, and that this Court assume full and complete jurisdiction thereof

and issue all necessary orders and grant all general equitable relief to which Wal-

Mart is entitled.

      Dated: November 13, 2020


                                                 11

                    150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                            TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 6:20-cv-02099-PGB-DCI Document 1 Filed 11/13/20 Page 12 of 12 PageID 12




                                        Respectfully submitted,

                                        /s/ Patricia Concepcion
                                        Jerry D. Hamilton
                                        Florida Bar No. 970700
                                        jhamilton@hamiltonmillerlaw.com
                                        William H. Edwards
                                        Florida Bar No. 43766
                                        wedwards@hamiltonmillerlaw.com
                                        Patricia Concepcion
                                        Florida Bar No. 109058
                                        pconcepcion@hamiltonmillerlaw.com
                                        Florida Bar No. 109058
                                        HAMILTON, MILLER & BIRTHISEL, LLP
                                        Attorneys for Defendant
                                        150 Southeast Second Avenue, Suite 1200
                                        Miami, Florida 33131-2332
                                        Telephone:     305-379-3686
                                        Facsimile:     305-379-3690
                                        Attorneys for Defendant, Wal-Mart East, Inc.

                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on November 13, 2020, I electronically filed the foregoing

document with the Clerk of Court using the E-Filing Portal. I also certify that the foregoing

document is being served this day on all counsel of record or pro se parties identified on the

following Service List by electronic mail.

                                        /s/      Patricia Concepcion
                                                 Patricia Concepcion

                                              SERVICE LIST


Matthew C. Quattrochi, Esq.
Florida Bar No. 0120760
Quattrochi and Torres, P.A.
950 S. Winter Park Drive, Suite 207
Casselberry, Florida 32707
Matt@priorityjustice.com
Leslie@priorityjustiee.com
Telephone:     407-452-4918
Facsimile:     407-505 4245
Counsel for Plaintiff



                                                    12

                       150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                               TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
